984 So.2d 555 (2008)
Jesse RACENE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-35.
District Court of Appeal of Florida, Fourth District.
May 7, 2008.
Rehearing Denied June 25, 2008.
Jesse Racene, Century, Pro Se.
No appearance for appellee.
PER CURIAM.
The defendant appeals the summary denial of his Rule 3.800(a) motion to correct illegal sentence. He attempted to challenge the admission of a Department of Corrections affidavit to establish his release date as a predicate for Prison Releasee Reoffender sentencing. However, this is not an issue that can be raised by a Rule 3.800(a) motion. Rather, this issue should have been raised at sentencing, on direct appeal, or possibly by a Rule 3.850 ineffective assistance of counsel claim. The time for those remedies having now passed in this case, the defendant's claim is procedurally barred.
Affirmed.
WARNER, POLEN and TAYLOR, JJ., concur.